***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        MICHAEL ANDERSON v. OCEAN STATE
                 JOB LOT ET AL.
                   (AC 40240)
                DiPentima, C. J., and Bright and Flynn, Js.

                                  Syllabus

The plaintiff sought to recover damages from the defendants for false arrest
   and malicious prosecution in connection with their alleged conduct in
   furnishing false information against him. The defendants filed a motion
   to dismiss the action on the ground that the plaintiff failed to appear
   for a court-ordered deposition. The trial court granted the motion and
   rendered a judgment of dismissal. Thereafter, the plaintiff filed a motion
   to open the judgment on the ground that he was incarcerated at the
   time of the deposition and, thereby, was prevented from attending it
   through no fault of his own. The trial court denied the motion to open,
   and the plaintiff appealed to this court raising claims of fraud. Held that
   the plaintiff’s fraud claims were not reviewable on their merits; the
   plaintiff did not raise those claims before the trial court in his motion
   to open but, rather, predicated his failure to appear for his deposition
   solely on his incarceration, and the plaintiff failed to have his motion
   to open verified by oath as required by the applicable statute (§ 52-212),
   which was fatal to his claims.
            Argued March 5—officially released April 24, 2018

                            Procedural History

  Action to recover damages for, inter alia, false arrest,
brought to the Superior Court in the judicial district of
New Britain, where the court, Swienton, J., granted the
defendants’ motion to dismiss and rendered judgment
thereon; thereafter, the court denied the plaintiff’s
motion to open the judgment, and the plaintiff appealed
to this court. Affirmed.
  Michael Anderson, self-represented, the appellant
(plaintiff).
   Evan K. Buchberger, for the appellees (defendants).
                         Opinion

  PER CURIAM. The self-represented plaintiff, Michael
Anderson, brought this action alleging that the defen-
dants, Ocean State Job Lot, William Lapore, Tiffany
Canon and Robin Givens, furnished false information,
causing his false arrest and malicious prosecution.
Before trial, the defendants moved to dismiss the action
on the ground that the plaintiff failed to appear for a
court-ordered deposition on November 18, 2016, which
the court granted on December 12, 2016. The plaintiff
then moved to open the judgment on the basis that he
was incarcerated at the time of the deposition and was
prevented from attending through no fault of his own,
which the court denied on January 9, 2017. This
appeal followed.
   On appeal, the plaintiff claims that the defendants’
attorney (1) ‘‘influenced the court . . . to grant the
dismissal using lies, misrepresentations and deceptions
to prevail on his motions and ignored the plaintiff’s
handwritten change of address notice that the plaintiff
mailed to him on November 3, 2016,’’ and (2) ‘‘thereafter
sought to produce false documents and take certain
action to deceive the court and deprive the plaintiff of
his right of action and remedy by fraud.’’ We affirm the
judgment of the court.
   There are two reasons we are unable to entertain the
plaintiff’s claims on the merits. First, in his motion to
open, the plaintiff does not once mention the fraud that
he now claims. ‘‘To allow the [plaintiff] to argue one
theory . . . [before the trial court] and then press a
distinctly different theory on appeal would amount to
an ambuscade of the trial court.’’ (Internal quotation
marks omitted.) Jahn v. Board of Education, 152 Conn.
App. 652, 665, 99 A.3d 1230 (2014). We review a trial
court’s ruling on a motion to open for an abuse of
discretion. Questell v. Farogh, 175 Conn. App. 262, 267,
167 A.3d 492 (2017). The trial court in this case cannot
be said to have abused its discretion as to a theory never
presented to it. Because the plaintiff only predicated
his failure to appear for his deposition on his incarcera-
tion, he cannot prevail on his claims of fraud.
   Second, the plaintiff failed to have his motion to open
verified by oath. A motion to open a judgment upon
default of some order of the court is governed by Gen-
eral Statutes § 52-212, which provides in pertinent part
that ‘‘[t]he complaint or written motion shall be verified
by the oath of the complainant or his attorney . . . .’’
Although we are solicitous of self-represented litigants
and allow them some latitude, ‘‘the right of self-repre-
sentation provides no attendant license not to comply
with relevant rules of procedural and substantive law.’’
(Internal quotation marks omitted.) Questell v. Farogh,
supra, 175 Conn. App. 271. This noncompliance is fatal
to his claims.
The judgment is affirmed.